Citation Nr: 1611102	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides.

2. Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.

3. Entitlement to service connection for renal cyst, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 until April 1967. He died in June 2013. His surviving spouse has been substituted in this appeal by the Regional Office (RO) by way of a May 2014 statement of the case (SOC). 

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence from the appellant dated in December 2014, the appellant requested her Board hearing, via videoconference, be rescheduled for a later time due to a death in her family. However, it does not appear that she has been rescheduled for a Board hearing and there is no indication that she has since cancelled her hearing request. 

In light of the appellant's pending Board video conference hearing request concerning issues presently on appeal before the Board, the case must be remanded to afford the appellant an appropriate Board hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

Reschedule the appellant for a videoconference hearing before the Board pursuant to the February 2015 hearing request following the usual procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




